DETAILED ACTION
Claims 1 – 35 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 7-8, the limitation “when the sensor is at the at least the a second temperature” (emphasis added) appears to be a grammatical type-o and leads to minor confusion/antecedent basis issues.
Further, in line 10 “the sensor at the at least a second temperature” (emphasis added) is also oddly/confusingly worded.  
For purpose of examination these underlined limitations will be considered as “at a second temperature” and “at the second temperature” or the like, respectively.
However, appropriate correction/clarification is required.

Claim 28 is objected to because of the following informalities:  in line 4, the phrase “the sample at at least a second temperature” (emphasis added) is oddly/confusingly worded. 
For purpose of examination these underlined limitations will be considered as “at a second temperature”; “to at least a second temperature” or the like.
However, appropriate correction/clarification is required.

Claims 34 and 35 are objected to because of the following informalities:  claims 34 and 35 appear to be missing a “wherein” clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 20-21 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term, “k-factor” is unclear since the specification does not define what the “k-factor” must be {see instant publication at [0078] “For each gas, the k-factor may be equal to a concentration of a gas (for example, in percent of lower explosive limit (LEL), in parts per million (ppm), etc.) to which the thermal conductivity sensor is exposed divided by the magnitude of the response of the thermal conductivity sensor (e.g., at the second temperature, such as 700° C.).” emphasis added}.
For purpose of examination and to expedite prosecution this term will considered as equal to a concentration of a gas divided by the response of a thermal conductivity sensor.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-10, 12, 28-30 and 33-34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by over Kitanoya et al. (US 20120247184; hereinafter Kitanoya).

Regarding claim 1, Kitanoya teaches a method of determining one or more properties of a sample (title/abstract; see especially claim 4; see also figs. 5 and 6), the method comprising: 
measuring a first response of a sensor when the sensor is at a first temperature (the first output voltage at the first of the two temperatures; [0012-13]; [0016]; see also abstract and claim 4) and exposed to a sample (the gas/atmosphere; [0012]; abstract; see also [0072]); 
determining a first difference between the first response and a first baseline response (first offset voltage; [0016]) of the sensor at the first temperature ([0012-13]; abstract; [0112-113]; [0161]; see also claim 4 “determining a first potential difference by subtracting the first offset voltage from the first output voltage”); 
measuring at least a second response of the sensor when the sensor is at the at least the a second temperature (the second output voltage at the second of the two temperatures; [0012-13]; [0016]; see also abstract and claim 4) and exposed to a sample (the gas/atmosphere; [0012]; abstract; see also [0072]); 
determining at least a second difference between the second response and at least a second baseline response (second offset voltage; [0016]) of the sensor at the at least a second temperature ([0012-13]; abstract; [0112-113]; [0161]; see also claim 4 “determining a second potential difference by subtracting the second offset voltage from the second output voltage”); and 
determining one or more properties of the sample based on the first difference and the at least a second difference ([0013] teaches that gas concentration or humidity may be obtained by the potential difference; see also abstract and claim 4).

Regarding claim 4, Kitanoya teaches that determining one or more properties of the sample comprises determining one or more properties of a sample comprising a gas or a mixture of gases (abstract; [0011-12]).

Regarding claim 5, Kitanoya teaches that determining one or more properties of the sample comprises determining a presence of at least one component in the sample based on the first difference, the at least a second difference, or both ([0090]; see also [0011-16]).

Regarding claim 9, Kitanoya teaches that determining one or more properties of the sample comprises determining a concentration of one or more components in the sample based on the first difference or the at least a second difference ([0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”).

Regarding claim 10, Kitanoya teaches exposing a reference sensor to the sample to determine the first baseline response and the at least a second baseline response ([0102-105] teaches regarding using the offset circuits 103/104 to map data for gas sensitivity conversion indicating a correlation such as concentration conversion data for the baseline/offset determinations [0103]).

Regarding claim 12, Kitanoya teaches that determining one or more properties of the sample based on the first difference and the at least a second difference comprises determining a molecular property of the sample based, at least in part, on a ratio of the first difference to the at least a second difference (gas concentrations are a molecular property – see [0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”; see also specifically S120 of fig. 5).

Regarding claim 28, Kitanoya teaches a method of determining one or more properties of a sample title/abstract; see especially claim 4; see also figs. 5 and 6), the method comprising: 
exposing a sensor to a sample (the gas/atmosphere; [0012]; abstract; see also [0072]) at a first temperature and measuring a first response of the sensor (the first output voltage at the first of the two temperatures; [0012-13]; [0016]; see also abstract and claim 4); 
exposing the sensor to the sample at at least a second temperature and measuring at least a second response of the sensor (the second output voltage at the second of the two temperatures; [0012-13]; [0016]; see also abstract and claim 4); and 
determining one or more properties of the sample based, at least in part, on a ratio of the first response to the at least a second response (S120; see fig. 5; [0146-147]).

Regarding claim 29, Kitanoya teaches that determining one or more properties of the sample comprises determining one or more properties of a sample comprising a gas or a mixture of gases (abstract; [0011-12]).

Regarding claim 30, Kitanoya teaches that determining one or more properties of the sample comprises determining a presence of at least one component in the sample based on the ratio (gas concentrations – see [0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0125-0158] under heading “Gas Concentration Computation Processing”; see also specifically S120 of fig. 5).

Regarding claim 33, Kitanoya teaches that determining one or more properties of the sample comprises determining a concentration of one or more components in the sample based on the first response or the at least a second response ([0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”; see also specifically S120 of fig. 5).

Regarding claim 34, Kitanoya teaches that determining one or more properties of the sample based on the ratio comprises determining a molecular property of the sample (gas concentrations are a molecular property – see [0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”; see also specifically S120 of fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanoya et al. (US 20120247184; hereinafter Kitanoya).

Regarding claim 11, Kitanoya lacks direct and specific teaching of updating the first baseline response and the at least second baseline response based, at least in part, on previous responses of the sensor.
However, Kitanoya does disclose that the gas concentration processing is an iterative calculation (see fig. 6 in view of fig. 5 showing the looping nature of the processing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the iterative process of Kitanoya with updating the baseline responses via calculations as the process iterates to be one of several straightforward ways for determining the gas concentration accurately (see at least [0201-203]). This is because one of ordinary skill in the art would have expected updating the variables to be one of several straightforward ways of increasing accuracy of the measurements because dealing with differing concentrations of gases is the design goal (see abstract and [0002]). 

Claims 2-3, 6-8 and 13-27, 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanoya et al. (US 20120247184; hereinafter Kitanoya) in view of Ooishi et al. (US 20090277246; hereinafter Ooishi).

Regarding claim 2, Kitanoya teaches data used to determine baseline responses of the sensor based on temperature, pressure, humidity, and flowrate (see the offsets based on at least temperature of [0012-16]; see also [0122-123]).
Kitanoya does not directly and specifically state regarding storing in memory of the sensor.
However, Ooishi teaches a memory (9; see at least [0067] teaching that the memory stores coefficients and values for gasses as certain temperatures and relationships; see also e.g. fig. 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the data of Kitanoya with the specific knowledge of using the storage/memory for data of Ooishi. This is because such storage allows for a processor to execute the stored data. This is important in order to allow for a computer (see [0099-100] of Kitanoya and [0051] of Ooishi) to be used to operate on the received data.

Regarding claim 3, Kitanoya teaches determining the first baseline response and the at least a second baseline response based on one or more of a temperature, pressure, relative humidity, and flowrate of the sample (at least [0013] teaches that the offset voltages/baseline responses are based on at least temperature).

Regarding claim 6, Kitanoya lacks direct and specific teaching that determining one or more properties of the sample comprises determining an identity of the sample based on a ratio of the first difference to the at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 7, Kitanoya teaches compensating the first difference and the at least a second difference for one or more of temperature, pressure, relative humidity, and flowrate (the offset voltages are a temperature compensation; [0016-17]).
As best understood (see interpretation in 112(b) section above) Kitanoya lacks direct and specific teaching of determining a k-factor based on a ratio of the compensated first difference to the compensated at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 8, Kitanoya teaches that determining one or more properties of the sample comprises determining a concentration of one or more components in the sample ([0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”).
As best understood (see interpretation in 112(b) section above) Kitanoya lacks direct and specific teaching that the concentration being based on one or both of a value of the k-factor multiplied by the compensated first difference and a value of the k- factor multiplied by the compensated at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 13, Kitanoya lacks teaching that determining a molecular property of the sample comprises determining a molecular weight of the sample.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]) and molecular weight ([0063]) and further that analysis of gases via molecular weight is known in the art ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties of Kitanoya with the specific knowledge of determining properties using molecular weight of Ooishi and the knowledge in the art known in Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 14, Kitanoya teaches a method of detecting one or more properties of a sample (title/abstract; see especially claim 4; see also figs. 5 and 6), the method comprising: 
maintaining a sensor at a first temperature (CH; [0101] “the first set temperature CH (400.degree. C.)”; see also [0013] “controlling the heating resistor at the two different temperatures (set temperatures)” and abstract generally); 
[]; 
changing a temperature of the sensor to at least a second temperature (CL; [0101] “the second set temperature CL (300.degree. C.)”; see also [0013] “controlling the heating resistor at the two different temperatures (set temperatures)” and abstract generally); 
[]; and 
detecting one or more properties of the sample ([0013] teaches that gas concentration or humidity may be obtained by the potential difference; see also abstract and claim 4) based, at least in part, on: 
a first difference between [] the first temperature when the sensor is exposed to the sample and a baseline [] at the first temperature (first offset voltage; [0016]) of the sensor at the first temperature ([0012-13]; abstract; [0112-113]; [0161]; see also claim 4 “determining a first potential difference by subtracting the first offset voltage from the first output voltage”); and 
at least a second difference between [] the at least a second temperature when the sensor is exposed to the sample and a baseline [] at the at least a second temperature (second offset voltage; [0016]) of the sensor at the at least a second temperature ([0012-13]; abstract; [0112-113]; [0161]; see also claim 4 “determining a second potential difference by subtracting the second offset voltage from the second output voltage”).
Kitanoya does not directly and specifically state regarding determining a power to maintain the first temperature; determining the power to maintain the at least a second temperature; the difference between the power to maintain and baseline power of the sensor at first and second temperatures are used.
However, Ooishi teaches using “an energization power Ph for the microheater from the power supply” ([0010]; see also [0011-12] and [0035]) needed to maintain a temperature in the gas concentration determination (abstract; see fig. 7 and [0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the detecting properties of a gas sample of Kitanoya with the specific knowledge of using the heater power measurement of Ooishi. This is because such a heater power information allows for measuring the gas component(s) in a more accurate manner (see [0052] of Ooishi). This is important in order to provide better information regarding the sample to an end user.

Regarding claim 15, Kitanoya teaches data used to determine baseline responses of the sensor based on temperature, pressure, humidity, and flowrate (see the offsets based on at least temperature of [0012-16]; see also [0122-123]).
Kitanoya does not directly and specifically state regarding storing in memory of the sensor.
However, Ooishi teaches a memory (9; see at least [0067] teaching that the memory stores coefficients and values for gasses as certain temperatures and relationships; see also e.g. fig. 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the data of Kitanoya with the specific knowledge of using the storage/memory for data of Ooishi. This is because such storage allows for a processor to execute the stored data. This is important in order to allow for a computer (see [0099-100] of Kitanoya and [0051] of Ooishi) to be used to operate on the received data.

Regarding claim 16, Kitanoya teaches determining the baseline [] of the sensor based on one or more of a temperature, pressure, relative humidity, and flowrate of the sample (see the offsets based on at least temperature of [0012-16]; see also [0122-123]).
Kitanoya does not directly and specifically state regarding the power.
However, Ooishi teaches using “an energization power Ph for the microheater from the power supply” ([0010]; see also [0011-12] and [0035]) needed to maintain a temperature in the gas concentration determination (abstract; see fig. 7 and [0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the detecting properties of a gas sample of Kitanoya with the specific knowledge of using the heater power measurement of Ooishi. This is because such a heater power information allows for measuring the gas component(s) in a more accurate manner (see [0052] of Ooishi). This is important in order to provide better information regarding the sample to an end user.

Regarding claim 17, Kitanoya teaches that determining one or more properties of the sample comprises determining one or more properties of a sample comprising a gas or a mixture of gases (abstract; [0011-12]).

Regarding claim 18, Kitanoya teaches that determining one or more properties of the sample comprises determining a presence of at least one component in the sample based on the first difference, the at least a second difference, or both ([0090]; see also [0011-16]).

Regarding claim 19, Kitanoya lacks direct and specific teaching that determining one or more properties of the sample comprises determining an identity of the sample based on a ratio of the first difference to the at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 20, Kitanoya teaches compensating the first difference and the at least a second difference for one or more of temperature, pressure, relative humidity, and flowrate; (the offset voltages are a temperature compensation; [0016-17]).
As best understood (see interpretation in 112(b) section above) Kitanoya lacks direct and specific teaching of determining a k-factor based on a ratio of the compensated first difference to the compensated at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 21, Kitanoya teaches that determining one or more properties of the sample comprises determining a concentration of one or more components in the sample ([0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”).
As best understood (see interpretation in 112(b) section above) Kitanoya lacks direct and specific teaching that the concentration being based on one or both of a value of the k-factor multiplied by the compensated first difference and a value of the k- factor multiplied by the compensated at least a second difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 22, Kitanoya teaches that determining one or more properties of the sample comprises determining a concentration of one or more components in the sample based on the first difference or the at least a second difference (gas concentrations are a molecular property – see [0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”).

Regarding claim 23, Kitanoya teaches exposing a reference sensor to the sample to determine the baseline [] at the first temperature and the baseline [] at the at least a second temperature ([0102-105] teaches regarding using the offset circuits 103/104 to map data for gas sensitivity conversion indicating a correlation such as concentration conversion data for the baseline/offset determinations [0103]).
Kitanoya does not directly and specifically state regarding the power.
However, Ooishi teaches using “an energization power Ph for the microheater from the power supply” ([0010]; see also [0011-12] and [0035]) needed to maintain a temperature in the gas concentration determination (abstract; see fig. 7 and [0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the detecting properties of a gas sample of Kitanoya with the specific knowledge of using the heater power measurement of Ooishi. This is because such a heater power information allows for measuring the gas component(s) in a more accurate manner (see [0052] of Ooishi). This is important in order to provide better information regarding the sample to an end user.

Regarding claim 24, Kitanoya lacks teaching of updating the baseline power at each of the first temperature and the at least a second temperature based, at least in part, on previous responses of the sensor.
However, Kitanoya does disclose that the gas concentration processing is an iterative calculation (see fig. 6 in view of fig. 5 showing the looping nature of the processing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the iterative process of Kitanoya with updating the baseline responses via calculations as the process iterates to be one of several straightforward ways for determining the gas concentration accurately (see at least [0201-203]). This is because one of ordinary skill in the art would have expected updating the variables to be one of several straightforward ways of increasing accuracy of the measurements because dealing with differing concentrations of gases is the design goal (see abstract and [0002]). 
Kitanoya also does not directly and specifically state regarding the power.
However, Ooishi teaches using “an energization power Ph for the microheater from the power supply” ([0010]; see also [0011-12] and [0035]) needed to maintain a temperature in the gas concentration determination (abstract; see fig. 7 and [0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the detecting properties of a gas sample of Kitanoya with the specific knowledge of using the heater power measurement of Ooishi. This is because such a heater power information allows for measuring the gas component(s) in a more accurate manner (see [0052] of Ooishi). This is important in order to provide better information regarding the sample to an end user.

Regarding claim 25, Kitanoya teaches that determining one or more properties of the sample based on the first difference and the at least a second difference comprises determining a molecular property of the sample based, at least in part, on a ratio of the first difference to the at least a second difference (gas concentrations are a molecular property – see [0058] “at least processing (gas concentration computation processing) for computing gas concentration”; see [0057-58]; [0002]; [0090]; [0100]; and [0011-16] teaching that the differences calculated are used to determine a state of the gas which is a concentration; see also [0125-0158] under heading “Gas Concentration Computation Processing”).

Regarding claim 26, Kitanoya lacks teaching that determining a molecular property of the sample comprises determining a molecular weight of the sample.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]) and molecular weight ([0063]) and further that analysis of gases via molecular weight is known in the art ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties of Kitanoya with the specific knowledge of determining properties using molecular weight of Ooishi and the knowledge in the art known in Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 27, Kitanoya lacks direct and specific teaching that detecting one or more properties of the sample comprises determining a thermal conductivity of the sample based, at least in part, on the first difference.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using at least the first difference of Kitanoya with the specific knowledge detecting the property(ies) of the sample based on thermal conductivity of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 31, Kitanoya lacks direct and specific teaching that determining one or more properties of the sample comprises determining an identity of the sample based on the ratio.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 32, Kitanoya teaches compensating the first response and the at least a second response for one or more of temperature, pressure, relative humidity, and flowrate (the offset voltages are a temperature compensation; [0016-17]). 
As best understood (see interpretation in 112(b) section above) Kitanoya lacks direct and specific teaching of determining a k-factor based on a ratio of the compensated first response to the compensated at least a second response.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties using the first and second differences of Kitanoya with the specific knowledge of determining identify of the sample of Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Regarding claim 35, Kitanoya lacks teaching that determining a molecular property of the sample comprises determining a molecular weight of the sample.
However, Ooishi teaches identifying a natural gas sample’s component profile based on differing thermal conductivities (see [0059-60]; see also abstract and [0001]; see also [0067]) and molecular weight ([0063]) and further that analysis of gases via molecular weight is known in the art ([0005]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the determining of properties of Kitanoya with the specific knowledge of determining properties using molecular weight of Ooishi and the knowledge in the art known in Ooishi. This is because such identification allows for understanding the mixture. This is important in order to allow for an end user to understand the gas being dealt with.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855